Citation Nr: 0314812	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  94-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral posterior 
subcapsular cataracts, due to exposure to ionizing radiation.

2.  Entitlement to service connection for a skin disorder, 
claimed as psoriasis, due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to June 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 1993 and February 1998 rating 
decisions of the Regional Office (RO).  The September 1993 
rating decision denied service connection for bilateral 
cataracts due to exposure to ionizing radiation.  The rating 
action dated in February 1998 denied service connection for 
psoriasis as a result of exposure to ionizing radiation.  In 
a decision dated in February 1999, the Board denied both 
claims.  The veteran filed an appeal with the United States 
Court of Appeals for Veterans Claims (Court).  By Order dated 
June 22, 2001, the Court vacated the Board's February 1999 
decision, and remanded the matters for readjudication 
consistent with the Order.  In May 2002, the Board remanded 
the matters to the RO for additional development.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to the 
VCAA, the RO notified the veteran and his representative, by 
letter issued in October 2002, of what information and 
medical or lay evidence, not previously submitted, is 
necessary to substantiate his claims and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  The veteran was informed 
that he had up to a year from the date of the letter to 
submit evidence in support of his claim.  However, the full 
one-year period has not elapsed, and the veteran has not 
waived this period of time in which to present evidence.  See 
generally, Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), (holding that 38 C.F.R. § 19.9(a)(2)(ii) (2002) was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) (West 2002) because it afforded a veteran less than one 
year for the receipt of additional evidence).  As such, a 
remand in this case is required to allow the veteran the full 
time period to submit evidence in support of his claims.  

In a letter dated in February 2003, the Director, 
Compensation and Pension Service, wrote that the exact 
diagnosis of the veteran's skin condition had to be 
established, and that the veteran was to cite or submit 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  Thereafter, a dose estimate would have 
to be obtained from the Defense Threat Reduction Agency 
(DTRA).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he furnish information 
concerning his skin disability, including 
competent scientific or medical evidence 
that his claimed skin condition is a 
radiogenic disease.

2.  If appropriate, the RO should obtain 
a dose estimate from the DTRA relative to 
the areas of the veteran's body affected 
by his skin disability, as confirmed by 
clinical diagnosis.

3.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
afforded the appropriate period of time 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




